DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply on 03/16/2022 is acknowledged.  However, the amended claim 11 is now deemed not to be mutually exclusive from claim 1, the previous restriction requirement between Group I, claim 1-10 and Group II, claims 11-17 is withdrawn. The restriction requirement between Species A and Species B is maintained.
Therefore, Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species, there being no allowable generic or linking claim.


Claim Objections
Claims 11-17 are objected to because of the following informality:
	Claim 11 is objected to because of the informality in the recitation "a a topsheet" in lines 3-4.  Examiner suggests changing the recitation to “a topsheet”.  All claims which depend on clam 11 are objected by virtue of dependency.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over YOKOSAWA (US 20120325291 A1) in view of ZHAO (US 20090114279 A1).
	Regarding claim 1, YOKOSAWA teaches a solar panel (see the back electrode type solar cell module in Fig. 7a) (see Figs. 1-5, 7a), comprising:
a topsheet (see the transparent substrate 33); 
a photovoltaic layer (see the plurality of back electrode type solar cells 1 & sealing resin 32) adjacent the topsheet (see Fig. 7a), the photovoltaic layer comprising a plurality of photovoltaic cells (see the plurality of back electrode type solar cells 1) encapsulated in a photovoltaic layer material (see the sealing resin 32) (see Fig. 7a), the plurality of photovoltaic cells comprising a first topography (see the top topography of the solar cells 1 in Fig. 2);
	Regarding the claimed “a textured layer comprising a second topography matching the first topography”, YOKOSAWA teaches a layer (see the back surface protective sheet 34), but does not explicitly disclose the claimed feature.  However, ZHAO discloses a back sheet of a solar cell, wherein the second surface of the back sheet can be surface treated to improve its light reflection efficiency, the surface treatment of the back sheet comprises embossing the main surface of the back sheet adjacent to the solar cell circuit to form a protruding microstructure, and the protruding microstructure comprises continuous or discrete pyramids. [0043]-[0048].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the surface treated back sheet with pyramids for the back surface protective sheet in the device of YOKOSAWA as taught by ZHAO, because the surface treated back sheet with pyramids improves the light reflection efficiency and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified YOKOSAWA teaches a textured layer (see the surface treated back sheet with pyramids) comprising a second topography (see the pyramids) matching the first topography (The pyramids matches the top topography of the plurality of back electrode type solar cells 1) (see the discussion above).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the textured layer comprises polyethylene terephalate”, modified YOKOSAWA teaches the textured layer (see the rejection of claim 1) and discloses the terminology “plastics” used for making the back sheet refers to any polymeric material able to provide structural support for the solar cell sheet and the nonrestrictive examples of this kind of polymeric materials are one of poly(ethylene terephthalate) ([0038] of ZHAO).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the poly(ethylene terephthalate) material for the surface treated back sheet with pyramids in the device of modified YOKOSAWA as taught by ZHAO, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Modified YOKOSAWA teaches the textured layer is a backsheet (see the surface treated back sheet with pyramids) (see the rejection of claim 1).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over YOKOSAWA (US 20120325291 A1) in view of ZHAO (US 20090114279 A1) as applied to claim 1 above, further in view of LIN (US 20150075612 A1).
	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the textured layer further comprises a first titanium dioxide layer, an aluminum layer, and a second titanium dioxide layer”, modified YOKOSAWA discloses in order to further improve the light trapping property, in one example of the present invention, a reflective layer is applied on the outer surface of the plastic or glass back sheet to reflect the light emitted from the back sheet back into the inside of the solar cell sheet, there is no special restriction for the reflecting layer, it can be any of the typical reflecting film used in this technical field, for example, it can be an aluminum foil or a film formed with a nanotechnology (ZHAO: [0055]), but does not explicitly disclose the claimed feature. However, LIN discloses a solar module structure comprising a back sheet, wherein to effectively reflect light, an additional metal layer, such as aluminum foil can be adhered to the backsheet when one of the aforementioned multi-layered structures is used, white substance such as TiO2, can be added to one or more layers thereof, so that the light can be reflected from the backsheet and reused by the photovoltaic cell layer [0041].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the aluminum foil layer with TiO2 layers on the back sheet in the device of modified YOKOSAWA as taught by LIN, because the aluminum foil layer with TiO2 layers effectively reflect the light from the backsheet to be reused by the photovoltaic cell layer.

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein at least some of the first titanium dioxide layer comprises a thickness of between 90 nm and 110 nm”, one of ordinary skill in the art would appreciate that thicker TiO2 layer provides higher reflection but requires higher production cost.  As the reflection and the production cost are variables that can be modified by adjusting said thickness of the TiO2 layer, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art.  As such, without showing unexpected results, the claimed coating thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the TiO2 layer in the device of modified YOKOSAWA  to obtain the desired balance between the reflection and the production cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over YOKOSAWA (US 20120325291 A1) in view of ZHAO (US 20090114279 A1) as applied to claim 1 above, further in view of ANDERSON (US 20130305528 A1) and FLANIGAN (US 20180115275 A1).
	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein a color of the textured layer matches a color of the plurality of photovoltaic cells”, modified YOKOSAWA does not explicitly disclose the claimed feature.  However, ANDERSON discloses a silicon wafer solar cell, wherein the color of the cells can vary, but in many common commercially-available cells, the cell becomes a resulting blue color.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the blue color for the solar cell in modified YOKOSAWA as taught by ANDERSON, because the blue color is used in many common commercially available cells.  Additionally, FLANIGAN discloses building integrated photovoltaic (BIPV) systems provide for solar panel arrays, wherein blue backsheets tend to be closer in color to conventional solar cells or PV modules, thus, non-white backsheets can create a more uniform appearance with the rest of the system [0072].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the blue color for the backsheet in modified YOKOSAWA as taught by FLANIGAN, because the blue backsheet tends to be closer in color to conventional solar cells or PV modules, thus, non-white backsheets can create a more uniform appearance with the rest of the system.  Therefore, modified YOKOSAWA teaches a color of the textured layer matches a color of the plurality of photovoltaic cells (The blue backsheet matches the blue solar cells) (see the discussion above).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over YOKOSAWA (US 20120325291 A1) in view of ZHAO (US 20090114279 A1) as applied to claim 1 above, further in view of KOBAYASHI (US 20160284888 A1).
	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the photovoltaic layer comprises silicon with the first topography that has features of a first shape and the textured layer comprises a polymer that has the second topography with features of the first shape”, modified YOKOSAWA teaches the photovoltaic layer comprises silicon (see the light-receiving surface of n-type silicon substrate 4 in Fig. 1 of YOKOSAWA) with the first topography (see the rejection of claim 1) and the textured layer (see the surface treated back sheet with pyramids) comprises a polymer that has the second topography (see the rejection of claim 1) (Regarding the claimed “the textured layer comprises a polymer”, modified YOKOSAWA discloses the terminology “plastics” used for making the back sheet refers to any polymeric material able to provide structural support for the solar cell sheet and the nonrestrictive examples of this kind of polymeric materials are one of poly(ethylene terephthalate) ([0038] of ZHAO).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polymeric material for the surface treated back sheet with pyramids in the device of modified YOKOSAWA as taught by ZHAO, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).  And, modified YOKOSAWA discloses the pyramids ([0048] of ZHAO), but does not explicitly disclose “a first shape” and “the first shape”.  However, KOBAYASHI discloses a photovoltaic element that achieves an increased electrical efficiency due to having a pyramidal texture provided through etching a silicon substrate (see Abstract).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the pyramidal texture for the top topography of the solar cells in the device of modified YOKOSAWA as taught by KOBAYASHI, because the pyramidal texture increases the electrical efficiency of the solar cell.  Therefore, modified YOKOSAWA teaches the photovoltaic layer comprises silicon with the first topography that has features of a first shape (see the pyramidal texture) and the textured layer comprises a polymer that has the second topography with features of the first shape (see the pyramids) (see the discussion above).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	Modified YOKOSAWA teaches the first topography has pyramidal features and the second topography has matching pyramidal features and wherein the textured layer is formed of a polymer (see the rejection of claims 1, 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YOKOSAWA (US 20120325291 A1) in view of ZHAO (US 20090114279 A1) as applied to claim 1 above, further in view of METIN (US 20120048349 A1) and HACKE (US 20080216887 A1).
	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the textured layer comprises metallic layers and etched tracks that form electrical circuitry”, modified YOKOSAWA teaches the textured layer (see the rejection of claim 1), but does not explicitly disclose the claimed “metallic layers and etched tracks that form electrical circuitry”.  However, METIN disclose the flexible bottom protective sheet 112 may be a non-transparent sheet and may preferably comprise a composite structure, i.e., multiple layers stacked and bonded, including one or more metallic layers such as aluminum layers between the polymeric sheets to further improve moisture resistance of the bottom flexible protective sheet [0037].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the aluminum layers for the back sheet in the device of modified YOKOSAWA as taught by METIN, because the aluminum layers between the polymeric sheets improve moisture resistance of the bottom flexible protective sheet.  HACKE discloses a back contact solar cell module, wherein the backsheet preferably comprises an electric circuit patterned to overlap the contacting regions on the solar cell [0068].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the electric circuit pattern for the back sheet in the device of modified YOKOSAWA as taught by HACKE, because HACKE suggest the electric circuit pattern is preferable for the back sheet in the back contact solar cell module.  Therefore, modified YOKOSAWA teaches the textured layer comprises metallic layers (see the aluminum layers) and etched tracks (see the portions of circuit in the electric circuit pattern) that form electrical circuitry (see the electric circuit pattern) (Regarding the recitation "etched", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over YOKOSAWA (US 20120325291 A1) in view of ZHAO (US 20090114279 A1), ANDERSON (US 20130305528 A1), and FLANIGAN (US 20180115275 A1).
	Regarding claim 11, YOKOSAWA teaches a solar panel (see the back electrode type solar cell module in Fig. 7a) (see Figs. 1-5, 7a), comprising:
a photovoltaic layer (see the plurality of back electrode type solar cells 1 & sealing resin 32) comprising a plurality of photovoltaic cells (see the plurality of back electrode type solar cells 1) encapsulated in a photovoltaic layer material (see the sealing resin 32) (see Fig. 7a), the plurality of photovoltaic cells comprising a first topography (see the top topography of the solar cells 1 in Fig. 2); 
a topsheet positioned on a first side of the photovoltaic layer (see the transparent substrate 33 positioned on the top side of the plurality of back electrode type solar cells 1 & sealing resin 32) (see Fig. 7a);
	Regarding the claimed “a textured layer comprising a second topography matching the first topography”, YOKOSAWA teaches a layer (see the back surface protective sheet 34), but does not explicitly disclose the claimed feature.  However, ZHAO discloses a back sheet of a solar cell, wherein the second surface of the back sheet can be surface treated to improve its light reflection efficiency, the surface treatment of the back sheet comprises embossing the main surface of the back sheet adjacent to the solar cell circuit to form a protruding microstructure, and the protruding microstructure comprises continuous or discrete pyramids [0043]-[0048].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the surface treated back sheet with pyramids for the back surface protective sheet in the device of YOKOSAWA as taught by ZHAO, because the surface treated back sheet with pyramids improves the light reflection efficiency and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified YOKOSAWA teaches a textured layer (see the surface treated back sheet with pyramids) comprising a second topography (see the pyramids) matching the first topography (The pyramids matches the top topography of the plurality of back electrode type solar cells 1) (see the discussion above), 
	Regarding the claimed “wherein the textured layer reflects light matching a color of the plurality of photovoltaic cells and the textured layer is positioned on a second side of the photovoltaic layer opposite the first side”, modified YOKOSAWA teaches the textured layer is positioned on a second side of the photovoltaic layer (see the bottom side of the plurality of back electrode type solar cells 1) opposite the first side (see the combination above, and Fig. 7a of YOKOSAWA), but does not explicitly disclose the claimed “the textured layer reflects light matching a color of the plurality of photovoltaic cells”.  However, ANDERSON discloses a silicon wafer solar cell, wherein the color of the cells can vary, but in many common commercially-available cells, the cell becomes a resulting blue color.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the blue color for the solar cell in modified YOKOSAWA as taught by ANDERSON, because the blue color is used in many common commercially available cells.  Additionally, FLANIGAN discloses building integrated photovoltaic (BIPV) systems provide for solar panel arrays, wherein blue backsheets tend to be closer in color to conventional solar cells or PV modules, thus, non-white backsheets can create a more uniform appearance with the rest of the system [0072].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the blue color for the backsheet in modified YOKOSAWA as taught by FLANIGAN, because the blue backsheet tends to be closer in color to conventional solar cells or PV modules, thus, non-white backsheets can create a more uniform appearance with the rest of the system.  Therefore, modified YOKOSAWA teaches the textured layer reflects light matching a color of the plurality of photovoltaic cells (The blue backsheet reflects light matches the blue solar cells) (see the discussion above).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 11.
	Modified YOKOSAWA teaches the reflectance of the textured layer is higher for infrared wavelengths than for visible wavelengths (Regarding the claimed “wherein the reflectance of the textured layer is higher for infrared wavelengths than for visible wavelengths”, since modified YOKOSAWA meets all the compositional requirements of the claimed product (Modified YOKOSAWA discloses the surface treated back sheet with pyramids and composed of poly(ethylene terephthalate), see [0038], [0043]-[0048] of ZHAO; Applicant’s specification discloses the backsheet comprises a textured polymer layer, such as PET, and the textured polymer layer may have a pyramidal topography [0085]), the property regarding “wherein the reflectance of the textured layer is higher for infrared wavelengths than for visible wavelengths” would obviously have been present in modified YOKOSAWA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 11.
	Modified YOKOSAWA teaches the topsheet is a layer of glass (see the transparent substrate 33 made of a glass substrate [0084]).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 11.
	Regarding the claimed “wherein the textured layer comprises a polymer”, modified YOKOSAWA teaches the textured layer (see the rejection of claim 1) and discloses the terminology “plastics” used for making the back sheet refers to any polymeric material able to provide structural support for the solar cell sheet and the nonrestrictive examples of this kind of polymeric materials are one of poly(ethylene terephthalate) ([0038] of ZHAO).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polymeric material for the surface treated back sheet with pyramids in the device of modified YOKOSAWA as taught by ZHAO, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 11.
	Modified YOKOSAWA teaches the second topography comprises pyramidal features (see the surface treated back sheet with pyramids).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 11.
	Modified YOKOSAWA teaches the photovoltaic layer material further comprises ethylene vinyl acetate (EVA) (see the sealing resin 32 made of EVA (Ethylene Vinyl Acetate) [0084] of YOKOSAWA).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over YOKOSAWA (US 20120325291 A1) in view of ZHAO (US 20090114279 A1), ANDERSON (US 20130305528 A1), and FLANIGAN (US 20180115275 A1) as applied to claim 11 above, further in view of WANG (US 20140140012 A1).
	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 11.
	Regarding the claimed “wherein the textured layer comprises a silicon based coating” modified YOKOSAWA teaches the textured layer (see the rejection of claim 11), but does not explicitly disclose the claimed “a silicon based coating”.  However, WANG discloses a module structure including a back sheet, wherein the reflectivity modifier such as silicon oxide added into the back sheet may enhance the reflectivity of the module structure, thereby further increasing the conversion efficiency of the solar cell [0016].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the silicon oxide reflectivity modifier into the back sheet in the device of modified YOKOSAWA as taught by WANG, because the silicon oxide reflectivity modifier may enhance the reflectivity of the module structure, thereby further increasing the conversion efficiency of the solar cell.  Therefore, modified YOKOSAWA teaches the textured layer comprises a silicon based coating (see the back sheet with the silicon oxide reflectivity modifier).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726